DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/6/21 has been entered.  Claims 1-6, 9-15, and 18-20 remain pending in the application, Claims 7-8 and 16-17 have been cancelled, and Claims 21-24 are new.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 5/6/21.

Response to Arguments
Applicant’s arguments, filed 8/6/21, with respect to the rejection(s) of claims 1 and 11 under Spitzer in view of Patel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amended claims, a new ground of rejection is made in view of Lanier in view of Spitzer.
The indicated allowability of claim 18 is withdrawn in view of the newly discovered reference to Lanier.  Rejections based on the newly cited reference follow.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third mirror element configured to reorient a field of view of a camera of the mobile computing device to overlap with the field of view of the optical arrangement (Claims 1 and 11) and the camera and display being on the same surface of the mobile  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the field of view of the camera can be reoriented to overlap with the field of view of the optical arrangement when they are on separate sides of the phone.  For examination purposes, the claim will be treated as any mirror capable of reorienting the field of view of a camera to be close to the field of view of the optical arrangement will meet this limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6, 9-13, 15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lanier et al (US 2016/0349509) in view of Spitzer (US 5,886,822), previously cited.
Regarding Claim 1: Lanier teaches an AR-capable display device for displaying light generated by a display of a mobile computing device onto a field of view (fig 1, ¶5) comprising: a mount configured to receive the mobile computing device and arrange the display in a predefined position (110, ¶6); an optical arrangement coupled to the mount and having a positioning relative to the predefined position of the display and defining the field of view (120, figs 4-7) the optical arrangement comprising (fig 6): a first mirror element (660), and a second mirror element configured to reflect the display light onto the field of view (670) and a third mirror element (630) coupled to the mount and configured to reorient a field of view of a camera (620) of the mobile computing device to overlap with the field of view of the optical arrangement (¶80).  Lanier does not specifically teach the first mirror element being configured to reflect display light generated by the display or the second mirror element being disposed in the field of view and being configured to reflect the display light after being reflected by the first mirror element, onto the field of view.  However, in a similar field of endeavor, Spitzer teaches an optical arrangement (fig 18) where a first mirror element is configured to reflect display light generated by the display (920)  and a second mirror element is disposed in the field of view and configured to reflect the display light after being reflected by the first mirror element, onto the field of view (900).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Lanier with the first and second mirror configuration of Spitzer for the purpose of permitting the eye to perceive a virtual image in space at a comfortable distance from the eye (col 13 lines 16-24).  
Regarding Claim 2: Lanier in view of Spitzer discloses the invention as described in Claim 1 and Spitzer further teaches wherein the first mirror element is a beam splitter element that is further configured to transmit, within the field of view, the display light after being reflected by the second mirror element (920, col 13 line 17-18). It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Lanier and Spitzer with the first mirror of Spitzer for the purpose of permitting the eye to perceive a virtual image in space at a comfortable 
Regarding Claim 6: Lanier in view of Spitzer discloses the invention as described in Claim 1 and Lanier further teaches wherein the field of view of the optical arrangement is defined relative to an eye position aligned with a separation between the display and the first mirror element (fig 6).  
Regarding Claim 9: Lanier in view of Spitzer discloses the invention as described in Claim 1 and Spitzer further teaches wherein the optical arrangement provides a refractive power (element 900 is concave).  Motivation to combine is the same as Claim 1 above.  
Regarding Claim 10: Lanier in view of Spitzer discloses the invention as described in Claim 1 and Lanier further teaches a light blocking assembly disposed within the field of view (680), wherein the light blocking assembly is selectively configured to substantially isolate the field of view of the optical arrangement from the physical environment (¶79). 
Regarding Claim 11: Lanier teaches an AR-capable display device for displaying light generated by a display of a mobile computing device onto a field of view (fig 1, ¶5) comprising: a mount configured to receive the mobile computing device and arrange the display in a predefined position (110, ¶6); an optical arrangement coupled to the mount and having a positioning relative to the predefined position of the display and defining the field of view (120, figs 4-7) the optical arrangement comprising (fig 6): a first mirror element (660), and a second mirror element configured to reflect the display light onto the field of view (670) and a third mirror element (630) coupled to the mount and configured to reorient a field of view of a camera (620) of the mobile computing device to overlap with the field of view of the optical arrangement (¶80).  Lanier does not specifically teach the first mirror element being configured to reflect display light generated by the display or the second mirror element being disposed in the field of view and being configured to reflect the display light after being reflected by the first mirror element, onto the field of view.  However, in a similar field of endeavor, Spitzer teaches an optical arrangement (fig 18) where a first mirror element is configured to reflect display light generated by the display (920)  and a second curved mirror element is disposed in the field of view and configured to reflect the display light after being reflected by the first mirror element (911), and transmit environmental light received from the physical environment (910) onto the field of view (900).  It would have been obvious to one of ordinary skill in the 
Regarding Claim 12: Lanier in view of Spitzer discloses the invention as described in Claim 11, and Spitzer further teaches wherein the second mirror element comprises a concave lens (900).  Motivation to combine is the same as Claim 11.  
Regarding Claim 13: Lanier in view of Spitzer discloses the invention as described in Claim 11 and Spitzer further teaches wherein the first mirror element is a beam splitter element that is further configured to transmit a portion of the display light generated by the display (920, col 13 line 17-18). It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Lanier and Spitzer with the first mirror of Spitzer for the purpose of permitting the eye to perceive a virtual image in space at a comfortable distance from the eye (col 13 lines 16-24), plus Lanier also teaches the first mirror being a beam splitting element (660).  
Regarding Claim 15: Lanier in view of Spitzer discloses the invention as described in Claim 11 and Lanier further teaches a light blocking assembly disposed within the field of view (680), wherein the light blocking assembly is selectively configured to substantially isolate the field of view of the optical arrangement from the physical environment (¶79). 
Regarding Claim 18
Regarding Claim 19: Lanier in view of Spitzer discloses the invention as described in Claim 11 and Lanier further teaches wherein a lower surface of the mount defines an opening (110) and wherein the first mirror element is configured to reflect the display light after being transmitted through the opening (¶29).  
Regarding Claim 20: Lanier in view of Spitzer discloses the invention as described in Claim 11 but does not specifically teach the mount being dimensioned for a carrier member. However, Lanier teaches another embodiment (fig 7) wherein the mount is dimensioned to receive a carrier member into which the mobile computing device is inserted (fig 7, 795).  It would have been obvious to provide the combined device of Lanier and Spitzer with the dimensions of Lanier for the purpose of securing the display to the optical arrangement (fig 7), especially because the use of protective covers on mobile phones is well known and their removal can be inconvenient or lead to unintended damage.  
Regarding Claims 21 and 23: As best understood, Lanier in view of Spitzer discloses the invention as described in Claims 1 and 11 and Lanier further teaches wherein the camera (650) and display (610) are arranged at opposing surface of the mobile computing device from each other (¶30). 
Regarding Claims 22 and 24: As best understood, Lanier in view of Spitzer discloses the invention as described in Claims 1 and 11 and Lanier further teaches wherein the camera (630) and display (610) are arranged on the same surface of the mobile computing device (¶30).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lanier et al (US 2016/0349509) in view of Spitzer (US 5,886,822), previously cited, in further view of Osterhout et al (US 2015/0309316), previously cited.  
Regarding Claim 3: Lanier in view of Spitzer discloses the invention as described in Claim 2 but does not specifically teach the display generating linearly polarized light wherein the beam splitting element is a polarizing beam splitter and the device further comprising a quarter-wave plate.  However, in a similar field of endeavor, Osterhout (fig 102) teaches a display configured to generate linearly polarized light (¶291) and wherein the beam splitter element comprises a polarizing beam splitter having a polarization axis aligned with the linearly polarized light (¶291), the optical arrangement further comprising: a quarter-wave plate element disposed within the field of view and between the first mirror 
Regarding Claim 14: Lanier in view of Spitzer discloses the invention as described in Claim 13 but does not specifically teach the display generating linearly polarized light wherein the beam splitting element is a polarizing beam splitter and the device further comprising a quarter-wave plate.  However, in a similar field of endeavor, Osterhout (fig 102) teaches a display configured to generate linearly polarized light (¶291) and wherein the beam splitter element comprises a polarizing beam splitter having a polarization axis aligned with the linearly polarized light (¶291), the optical arrangement further comprising: a quarter-wave plate element disposed within the field of view and between the first mirror element and the second mirror element, whereby the third incident light has a linear polarization at 90 degrees from the polarization axis (10210). It would have been obvious to one of ordinary skill in the art before the effective filing date to try and combine the device of Lanier and Spitzer with the polarized display and beam splitter and quarter-wave plate of Osterhout with a reasonable expectation of success for the purpose of reducing escaping light and reducing eyeglow (¶292). 

Allowable Subject Matter
Claims 4-5 are allowed. Reasons for allowance are on page 10 of the 5/6/21 Non-Final Office Action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/13/21